Appeal from a judgment of the Supreme Court, Erie County (Joseph S. Forma, J.), rendered November 21, 2001. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the first degree.
*1104It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [1]). Defendant failed to move to withdraw his plea or to vacate the judgment of conviction and thus failed to preserve for our review his contention that the plea was not voluntarily, knowingly and intelligently entered because Supreme Court failed to advise him that he would be subject to a period of postrelease supervision (see People v Pan Zhi Feng, 15 AD3d 862 [2005]; People v Hollenbach, 307 AD2d 776 [2003], lv denied 100 NY2d 642 [2003]; cf. People v Catu, 4 NY3d 242 [2005]). The general waiver by defendant of the right to appeal encompasses his contention concerning the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]) and, in any event, that contention lacks merit. Present—Scudder, J.P., Kehoe, Martoche, Smith and Hayes, JJ.